MEMORANDUM **
Juan José Solorio Camacho, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of his motion to reopen to apply for *729relief under the Convention Against Torture following the denial of cancellation of removal. The Board concluded that the motion was untimely under 8 C.F.R. § 1003.2(c)(2) and that Solorio Camacho had not established changed circumstances under 8 C.F.R. § 1003.2(c)(3)(h). Solorio Camacho’s opening brief does not include any argument regarding either the timeliness of his motion to reopen, filed over nineteen months late, or changed circumstances in Mexico. We therefore deny the petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.